UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                            Airman First Class KELTON M. BRADSHAW
                                       United States Air Force

                                                  ACM 38490

                                                24 March 2015

            Sentence adjudged 29 August 2013 by GCM convened at Vance Air Force
            Base, Oklahoma. Military Judge: Bradley A. Cleveland (sitting alone).

            Approved Sentence: Dishonorable discharge, confinement for 25 months,
            and reduction to E-1.

            Appellate Counsel for the Appellant: Major Thomas A. Smith.

            Appellate Counsel for the United States: Major Daniel J. Breen.

                                                      Before

                               MITCHELL, WEBER, and CONTOVEROS
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).

   Attachment 8 to the stipulation of fact (prosecution exhibit 1) contains the name, date of birth, and other
identifying information regarding one of the known victims depicted in the child pornography. This document
should have been sealed but was not. Accordingly, the Clerk of the Court is directed to seal these pages in the
original record of trial. The Government is directed to remove these pages from all other copies of the record of
trial, as required by Air Force Manual 51-203, Records of Trial, ¶ 6.3.4 (27 June 2013). Also, 179 pages of skype
chat logs were attached to the stipulation of fact with the vast majority of the pages being only minimally relevant.
We encourage trial judges to exercise their authority pursuant to Mil. R. Evid. 403 to exclude evidence where the
probative value is substantially outweighed by the waste of time and the needless presentation of cumulative
evidence.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM 38490